DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              GENE RAMIREZ,
                                Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-0614

                              [August 2, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 11-14153CF10A.

  Gene Ramirez, Century, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and DAMOORGIAN, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.